Citation Nr: 0611247	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  90-19 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for a metatarsal 
stress reaction of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1988.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1989 rating decision 
of a Department of Veterans Affairs' (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the benefits 
sought on appeal.  The appeal is currently handled by the 
Oakland, California RO.  


FINDINGS OF FACT

1.  The evidence does not show minimal circulatory impairment 
with paresthesias, temperature changes, or occasional 
claudication of the veteran's right foot.  

2.  The evidence does not show a moderate foot injury.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a 
metatarsal stress reaction of the right foot have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.655(b), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 
5299-7116, 5299-5284 (1989 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Rating for Metatarsal Stress Reaction 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

In March 1989 the veteran was granted service connection for 
her metatarsal stress reaction.  She was assigned a 
noncompensable rating under DC 5299-7116 because a recent VA 
examination had shown no clinical findings related to her 
service connected injury.  She appealed that decision and in 
December 1990 the matter was remanded by the Board for 
additional treatment records.  In February 1990 the 
noncompensable rating was continued on the same grounds as 
the 1989 decision.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Here, the diagnostic code applied to the 
veteran's claim at the time of the 1989 and 1990 decisions 
was DC 5299-7116, entitled Claudication, Intermittent.  The 
first level of compensable evaluation under DC 5299-7116 
would allow a 20 percent rating.  Currently, DC 5299-5284, 
entitled Foot Injuries, Other, is applied to the claim.  The 
first level of compensable evaluation under DC 5299-5284 
would allow a 10 percent rating. The Boards finds that 
appropriate diagnostic codes were applied both previously and 
currently.

The veteran essentially contends she is entitled to an 
initial compensable rating evaluation because the 
noncompensable rating does not accurately reflect the 
severity of the disability or the pain associated therewith.  
She states she experiences swelling, pain, loss of feeling, 
coldness, and red dots on her right leg from the knee down as 
associated with her foot condition.  She contends her foot 
has sustained nerve damage with peroneal weakness and pain.

In order to establish an initial compensable rating of 20 
percent under DC 5299-7116, minimal circulatory impairment 
with paresthesias, temperature changes, or occasional 
claudication must be shown.  The only assessment of these 
symptoms contained in the medical evidence is a VA 
examination of February 2004, which found the veteran to have 
a normal gait, the ability to raise her toe and heel, and 
good motor strength and power.  The examiner did note the 
veteran had some difficulty with the toe raise, but was 
unable to isolate the cause of this difficulty due a recent 
ankle sprain she had suffered.  A November 1988 VA 
examination contained no findings as to circulatory 
impairment or temperature changes in the right foot.  
Accordingly, the medical evidence pertaining to DC 5299-7116 
associated with the file is against the veteran's claim.

In order to establish an initial compensable rating of 10 
percent under DC 5299-5284 it must be shown that the 
veteran's foot condition is moderate.  A November 1988 
examination noted the veteran reported a history of 
metatarsal stress reaction but found no evidence of disease 
or injury at the time.  The examiner found a normal range of 
motion of the musculoskeletal system.  Subsequent treatment 
records from Paula M. Behrens, Physical Therapist, the VA 
Palo Alto Health Care System, and Dan B. Phillips, M.D. all 
include notations of the veteran's reported pain and problems 
with her knee, leg, and foot, but no objective findings.  The 
veteran underwent a VA examination in February 2004 but the 
results were determined to be unreliable because of the 
veteran's recent ankle sprain.  The examiner found some 
functional impairment of her right foot based on her history, 
but found no evidence of metatarsalgia.  As these medical 
reports do not contain objective findings of functional 
limitation, reduced mobility, abnormal gait, or other 
evidence of a moderate foot condition, the Board finds this 
evidence to be against the veteran's claim.

Moreover, the veteran failed to report to VA examinations on 
multiple occasions, including two in October 2004, one in 
December 2004, one in January 2005, and one in March 2005.  
Her representative contends, in his statement of March 2006, 
that the veteran was provided insufficient notice of her 
failures to report and the consequences of doing so, and 
requests a rescheduled examination.  Reports of Contact 
between the veteran and her representative indicate she 
failed to report on one occasion because she had not been 
notified of the examination date, and on another occasion 
because of a miscommunication about whether she could 
complete the examination without having X-rays taken, as she 
was pregnant at the time.   

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit, which was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b) (2005).

Two letters to the veteran, one from the RO and the other 
from the VA Palo Alto Health Care System dated in April 2005 
informed the veteran of the consequences of her failure to 
report to VA examinations.  Letters of April 1991 and January 
2004 provide the same notice.  The Supplemental Statement of 
the Case, issued in August 2005, again provided the veteran 
with notice regarding her failures to report for 
examinations.  Consequently, the Board finds the veteran has 
been afforded proper notice of her need to attend scheduled 
VA examinations.  Further, while the veteran may have 
established good cause for her failure to attend two VA 
examinations, she failed to attend others without 
explanation.  By application of 38 C.F.R. § 3.655(b), the 
Board finds that the veteran's claim must be denied.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran contends her disability is essentially 
manifested by pain.  The Board observes that the veteran has 
appealed the initial evaluation assigned, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  The requirements of Fenderson have been 
considered, however, the evidence of record shows that the 
manifestations of the veteran's right foot disorder have been 
consistent during the appeal period.  The Board finds that a 
noncompensable disability rating under DC 5299-7116 and DC 
5299-5284 adequately compensates the veteran's functional 
loss, pain, and weakness resulting from her disability.  
38 C.F.R. § 4.31.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in December 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should a compensable 
rating be awarded, Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet App. Mar 3, 2006), because the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for her foot disability, the veteran is 
not prejudiced by the failure to provide her that further 
information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claim.  The veteran and her representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and other than the notice issue pertaining to 
38 C.F.R. § 3.655(b) discussed above, have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her claim.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  


ORDER

A compensable rating for metatarsal stress reaction is 
denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


